FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  January 15, 2008
                                  TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                    Clerk of Court

 ROBERT JACK FOLDENAUR,

          Petitioner-Appellant,

 v.
                                                        No. 07-6155
 ERIC FRANKLIN, Warden, Oklahoma                 (D.C. No. CIV-07-299-HE)
 Reformatory at Granite,                                (W.D. Okla.)

          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, HARTZ, and GORSUCH, Circuit Judges.


      Robert Jack Foldenaur was convicted of two counts of rape in Oklahoma

state court and was sentenced to life imprisonment on each count. Mr.

Foldenaur’s attempts to challenge his conviction by direct appeal and through a

state petition for post-conviction relief proved unsuccessful. With the assistance

of counsel, Mr. Foldenaur now seeks relief in federal court by way of a 28 U.S.C.

§ 2254 habeas petition. The district court dismissed the petition as time-barred,

and Mr. Foldenaur filed a notice of appeal, which the district court construed as


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
an application for a certificate of appealability (“COA”). See Fed. R. App. P.

22(b). The district court denied COA and, for substantially the same reasons set

forth by the district court in dismissing the petition, we deny Mr. Foldenaur’s

renewed application for a COA in this court.

                                       *   *     *

      We may issue a COA only if the petitioner makes “a substantial showing of

the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). Where the

district court has dismissed a habeas petition on procedural grounds, as it did

here, a COA may be issued only when “the prisoner shows, at least, that jurists of

reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Omar-Muhammad v. Williams, 484

F.3d 1262, 1264 (10th Cir. 2007). In this case, we have no doubt that the district

court ruled correctly in dismissing Mr. Foldenaur’s Section 2254 petition as time-

barred.

      Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Mr. Foldenaur had one year from the date on which his conviction

became final to file his Section 2254 petition. See 28 U.S.C. § 2244(d)(1). Mr.

Foldenaur failed to do so. The one-year limitation period under AEDPA begins to

run either from the date on which the Supreme Court denies review of a petition

                                           -2-
for writ of certiorari or the date on which the period for filing a writ of certiorari

expires, which is ninety days after the entry of judgment in the state court of last

resort. See id.; Sup. Ct. R. 13.1; United States v. Martin, 357 F.3d 1198, 1200

(10th Cir. 2004). Mr. Foldenaur was convicted on July 31, 2003, and the

Oklahoma Court of Criminal Appeals affirmed his conviction on October 7, 2004.

Mr. Foldenaur did not seek review in the United States Supreme Court, and so the

one-year AEDPA limitation period began running on January 5, 2005 – ninety

days after the conviction was affirmed on appeal. On December 21, 2005 – just

fifteen days before the one-year limitations period was to expire on January 5,

2006 – Mr. Foldenaur sought post-conviction relief in Oklahoma state court.

Doing so tolled the one-year limitations period, pursuant to 28 U.S.C.

§ 2244(d)(2), until the state district court denied Mr. Foldenaur’s petition and the

Oklahoma Court of Criminal Appeals affirmed the denial, the latter occurring on

May 25, 2006. Mr. Foldenaur then had fifteen days remaining before the one-

year limitations period expired. He did not file his Section 2254 petition,

however, until March 9, 2007 – approximately nine months too late.

      Mr. Foldenaur does not deny any of this, but instead argues that the court

should deem his petition timely under principles of equitable tolling.

Specifically, Mr. Foldenaur argues that he is entitled to equitable tolling because

the delay in filing his Section 2254 petition was a result of the time it took for his

family to raise resources and hire counsel for Mr. Foldenaur and because he

                                          -3-
presents a claim of actual innocence. We find no merit in either of these

contentions.

      We have held that the AEDPA period of limitation may be subject to

equitable tolling only in “rare and exceptional circumstances.” Gibson v. Klinger,

232 F.3d 799, 808 (10th Cir. 2000). Mr. Foldenaur’s inability to raise the funds

necessary to retain counsel, however, unfortunately cannot be described as “rare

and exceptional.” There is no right to counsel in habeas proceedings, Coleman v.

Thompson, 501 U.S. 722, 756-57 (1991), and so a litigant’s inability or difficulty

in hiring an attorney for habeas purposes is insufficient to excuse the untimeliness

of a habeas petition. See, e.g., Hickmon v. Mahaffey, 28 F. App’x 856, 858 (10th

Cir. 2001).

      As for Mr. Foldenaur’s innocence claim, it is true that equitable tolling may

be appropriate upon a showing of actual innocence. Miller v. Marr, 141 F.3d 976,

978 (10th Cir. 1998). We note, however, that Mr. Foldenaur did not squarely

argue for equitable tolling on actual innocence grounds at the district court, but

instead cast his argument as one related to alleged ineffective assistance of

counsel. Even were we free to consider his claim of actual innocence on appeal,

see Gibson, 232 F.3d at 808 (refusing to reach one of petitioner’s equitable tolling

arguments because he did not raise it in the district court), we do not believe that

Mr. Foldenaur has made a showing of actual innocence sufficient to justify

equitable tolling. The actual innocence exception requires supporting “allegations

                                         -4-
of constitutional error with new reliable evidence . . . that was not presented at

trial” that is sufficient to “show that it is more likely than not that no reasonable

juror would have convicted [the petitioner] in light of the new evidence.” Schlup

v. Delo, 513 U.S. 298, 324, 327 (1995); see also Cummings v. Sirmons, 506 F.3d

1211, 1223-24 (10th Cir. 2007). Mr. Foldenaur presents no such “new evidence,

not presented at trial.” Instead, his argument centers, as it did before the district

court, on complaints about his trial counsel’s performance – attacking,

specifically, counsel’s alleged failure to request certain legal instructions to the

jury; his decision not to perform additional investigation that, Mr. Foldenaur

asserts, might have yielded some (unspecified) new evidence; as well as his

failure to object to the sufficiency of the evidence actually presented by the

government or object to the admission of certain testimony. Such a collateral

attack on what actually occurred at trial does not constitute “new evidence, not

presented at trial,” and we therefore are not in a position to excuse Mr.

Foldenaur’s untimeliness in filing his Section 2254 petition. See Cummings, 506

F.3d at 1224 (“[I]t [is] [in]sufficient for a petitioner to simply attack the evidence

actually presented at his trial and claim that, absent the admission of such

evidence, there was not enough evidence to convict him. Rather, . . . a petitioner

must come forward with new evidence, the admission of which would have made

it more likely than not that he would have been acquitted.”).

                                       *   *     *

                                           -5-
      Because we agree with the district court that Mr. Foldenaur’s habeas

petition is time-barred, his request for a COA is denied and this appeal is

dismissed.

                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -6-